Appellees were prosecuted in the recorder's court of the city of Russellville for failing, after notice, to pay a certain tax levied by the municipal authorities under an ordinance providing for the disposition of trash, garbage, and night soil. To provide for the expenses of collection and removal, a special graduated tax is imposed upon all persons, firms, and corporations within the limits of the city. On appeal the circuit court seems to have ruled that the ordinance was without the power of the municipal authorities.
We are loath to decide a question of this moment upon the meager arguments presented. However, the general principle is that every municipal corporation which demands taxes from the people, must be able to show due authority from the state to make the demand. 2 Cooley, Taxation, 1293. And no authority to tax for special and unusual purposes can be inferred from a general grant. 1 Cooley, Taxation, 469. We are referred to section 1282 of the Code, among others less relevant, as authority for the tax here at issue. But that section provides for the establishment and maintenance of crematories and the haulage to them of trash and garbage. The city of Russellville maintains no crematories. We therefore are of opinion that the circuit court was right in its judgment. We will not, of course, be understood as doubting for a moment the power and duty of municipal corporations under the Code to maintain the health and cleanliness of their territories, and to that end provide proper ordinances. The question here relates only to the source from which such regulations may be financed.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.